J-A04005-18
J-A04006-18

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                   OF PENNSYLVANIA
                         Appellee

                    v.

NELSON RIVERA, JR.

                         Appellant                  No. 792 MDA 2017


                     Appeal from the Order May 8, 2017
               In the Court of Common Pleas of Clinton County
              Criminal Division at No: CP-18-CR-0000513-2016

_____________________________________________________________

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                   OF PENNSYLVANIA
                         Appellee

                    v.

NAPHEACE JAMAL COOPER-REID

                         Appellant                  No. 793 MDA 2017


                     Appeal from the Order May 8, 2017
               In the Court of Common Pleas of Clinton County
              Criminal Division at No: CP-18-CR-0000245-2016

BEFORE: STABILE, J., NICHOLS, J., and RANSOM, J.

MEMORANDUM BY STABILE, J.:                FILED: OCTOBER 13, 2020

     In these consolidated appeals, Appellants Nelson Rivera, Jr. and

Napheace Jamal Cooper-Reid, co-defendants in a drug trafficking case, appeal

from an order denying their motions to bar retrial on double jeopardy grounds

following the declaration of a mistrial.      Appellants contend that the
J-A04005-18
J-A04006-18


Commonwealth committed prosecutorial misconduct with the intent to force a

mistrial or prejudice Appellants’ right to a fair trial. On June 13, 2018, we

affirmed the order denying Appellants’ motions for the reason that the

Commonwealth’s conduct was merely negligent, not intentional misconduct

designed to deprive Appellants of a fair trial. On June 25, 2020, our Supreme

Court remanded these appeals to us for reconsideration in light of the Court’s

decision in Commonwealth v. Johnson, —A.3d—, 2020 WL 2532671 (Pa.,

May 19, 2020), which held that prosecutorial overreaching sufficient to invoke

double jeopardy protections under the Pennsylvania Constitutional “includes

misconduct which not only deprives the defendant of his right to a fair trial,

but is undertaken recklessly, that is, with a conscious disregard for a

substantial risk that such will be the result.” Id. at *15.   Having studied

Johnson and the record in this case, we hold that the Commonwealth’s

conduct was merely negligent, not reckless. Thus, the trial court properly

denied Appellants’ motions to bar retrial, and we affirm.

      Appellants were charged with twenty counts of possession with intent to

deliver a controlled substance, a general conspiracy to sell a controlled

substance, two counts of corrupt organizations, one count of criminal use of a

communication facility and one count of dealing in proceeds of unlawful

activity. The case was complex because there were nineteen alleged sales of

various controlled substances between July 25, 2014 and April 19, 2015. The

trial court set aside five days for a jury trial, and the Commonwealth provided

a voluminous amount of pretrial discovery to Appellants.

                                     -2-
J-A04005-18
J-A04006-18

        The Commonwealth committed the following missteps in this case:1 (a)

it did not inform Appellants that lead investigator Agent Sproat was going to

be called at trial, in part, as an expert witness; (b) it failed to provide a

PowerPoint presentation to Appellants before trial, and when it gave the

PowerPoint to Appellants during trial, it altered one of the PowerPoint slides

without first advising Appellants; (c) it introduced photographs during trial

consisting of aerial view maps of Lock Haven that it failed to disclose to

Appellants before trial; (d) it destroyed a cell phone containing text messages

that Agent Sproat testified about during trial; and (e) prior to trial, it failed to

disclose an inculpatory statement made by Appellant Rivera to Agent Sproat.

The final error (the failure to disclose Rivera’s statement in advance of Agent

Sproat’s testimony at trial) came to light on the third day of trial. At that

point, the trial court granted Appellants’ motion for a mistrial.

        The trial court scheduled a retrial, but Appellants moved to bar retrial

on the basis of double jeopardy. In response, on May 5, 2017, the trial court

convened a hearing in which Agent Sproat testified about the Commonwealth’s

errors during trial.     The theme of his testimony was that he did nothing

intentional to prejudice Appellants during trial.     After the hearing, the trial

court denied Appellants’ motion to bar retrial but declared its order

immediately appealable.        Appellants filed timely appeals, and on June 13,



____________________________________________


1   We will discuss each of these errors in greater detail below.

                                           -3-
J-A04005-18
J-A04006-18

2018, this Court affirmed in a memorandum on the ground that Appellants

failed to demonstrate that the Commonwealth committed intentional

misconduct to deprive them of a fair trial. Appellants filed timely applications

for reargument, which this Court denied, and petitions for allowance of appeal

in our Supreme Court. The Supreme Court granted allocator, and on June 25,

2020, it vacated this Court’s order and remanded for further consideration in

light of its decision in Johnson.

      On remand, Appellant Rivera has filed a supplemental brief in which he

raises a single issue: “Whether the Pennsylvania Supreme Court’s decision in

[Johnson] dictates that the above-captioned matter should be dismissed due

to prosecutorial misconduct?”       Appellant Rivera’s Supplemental Brief at 1.

Appellant Cooper-Reid has filed a supplemental brief raising one question:

“Whether the Supreme Court decision [in Johnson] bars retrial of the

Appellant based on double jeopardy?” Appellant Cooper-Reid’s Supplemental

Brief at 1.

      An appeal grounded in double jeopardy

      raises a question of constitutional law. This court’s scope of
      review in making a determination on a question of law is, as
      always, plenary. As with all questions of law, the appellate
      standard of review is de novo . . . To the extent that the factual
      findings of the trial court impact its double jeopardy ruling, we
      apply a more deferential standard of review to those findings:

      Where issues of credibility and weight of the evidence are
      concerned, it is not the function of the appellate court to substitute
      its judgment based on a cold record for that of the trial court. The
      weight to be accorded conflicting evidence is exclusively for the


                                       -4-
J-A04005-18
J-A04006-18

      fact finder, whose findings will not be disturbed on appeal if they
      are supported by the record.

Commonwealth v. Graham, 109 A.3d 733, 736 (Pa. Super. 2015).

      The Double Jeopardy Clauses of the Fifth Amendment to the United

States Constitution and Article 1, § 10 of the Pennsylvania Constitution

prohibit retrial where prosecutorial misconduct during trial provokes a criminal

defendant into moving for a mistrial. See Oregon v. Kennedy, 456 U.S.
667, 679 (1982); Commonwealth v. Simons, 522 A.2d 537, 540 (Pa. 1987).

However, Article 1, § 10 of the Pennsylvania Constitution offers broader

protection than its federal counterpart in that

      the double jeopardy clause of the Pennsylvania Constitution
      prohibits retrial of a defendant not only when prosecutorial
      misconduct is intended to provoke the defendant into moving for
      a mistrial, but also when the conduct of the prosecutor is
      intentionally undertaken to prejudice the defendant to the point
      of the denial of a fair trial.

Commonwealth v. Smith, 615 A.2d 321, 325 (Pa. 1992).

      Earlier this year, our Supreme Court held in Johnson that in addition to

the misconduct described in Smith, prosecutorial overreaching sufficient to

invoke double jeopardy protections under the Pennsylvania Constitution

includes reckless misconduct that deprives the defendant of a fair trial.

Johnson, 2020 WL 2532671, at *15. In Johnson, the victim was shot twelve

times outside of a bar in Philadelphia and died as a result of the shooting.

Police believed that multiple people acted in concert to kill the victim. Police

recovered a red baseball cap about nine feet from the victim’s body. A friend


                                     -5-
J-A04005-18
J-A04006-18

of the victim who was with him at the time of the shooting gave a police

detective a black baseball cap with a bullet hole in it that the victim had been

wearing when he was shot. The victim’s blood was found under the brim of

the black baseball cap. The defendant’s DNA was found on the sweatband of

the red baseball cap.

        The Commonwealth proceeded on the premise that there was only one

baseball cap involved—the red one—and that it contained both the victim’s

blood and the defendant’s DNA. In fact, the red cap had the defendant’s DNA,

whereas the black cap contained the victim’s blood, and neither cap had DNA

from both individuals. The defendant was ultimately arrested and charged

with first-degree murder and other offenses.

        At trial, the prosecutor told the jury in his opening statement that the

red baseball cap had the defendant’s sweat on it and the victim’s blood on it.

The lead crime scene investigator testified that he recovered the red baseball

cap from the scene and he saw fresh drops of blood underneath the red cap’s

brim.     The Commonwealth presented evidence and a closing argument

consistent with the theory that the victim’s blood and the defendant’s sweat

were found on the red cap. There was no mention of the black cap. The

defendant was convicted on all counts and sentenced to death. The Supreme

Court affirmed the judgment of sentence.




                                      -6-
J-A04005-18
J-A04006-18

        In PCRA2 proceedings, a criminalistics lab employee wrote a forensics

report that stated that two caps, a red cap and a black cap, each with a distinct

property receipt number, were analyzed and that the victim’s blood was only

found on the black cap. On this basis, the Commonwealth conceded that a

new trial should be granted.

        The defendant filed a motion to bar retrial under double jeopardy

principles. Following an evidentiary hearing, the trial court stated that the

trial was a “farce,” and that the Commonwealth committed “almost

unimaginable mistakes.” Id. at *6.      The court, however, credited the

prosecutor’s testimony and concluded that the Commonwealth did not engage

in intentional misconduct and bad faith. As a result, the court concluded that

the proper remedy was a new trial.             On interlocutory appeal, this Court

affirmed.

        Our Supreme Court reversed and remanded for entry of an order

granting the defendant’s motion to preclude retrial. The Court held that

        prosecutorial overreaching sufficient to invoke double jeopardy
        protections includes misconduct which not only deprives the
        defendant of his right to a fair trial, but is undertaken recklessly,
        that is, with a conscious disregard for a substantial risk that such
        will be the result. This, of course, is in addition to the behavior
        described in Smith, relating to tactics specifically designed to
        provoke a mistrial or deny the defendant a fair trial.




____________________________________________


2   Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546.

                                           -7-
J-A04005-18
J-A04006-18
Id. at *15. The Court cautioned, however, “retrial is only precluded where

there is prosecutorial overreaching—which, in turn, implies some sort of

conscious act or omission.” Id.

     The Court continued:

     [T]he common pleas court saliently found that the experienced
     prosecuting attorney made “almost unimaginable” mistakes,
     which “dovetailed” with other serious errors by law-enforcement
     officers and other police personnel such as the DNA lab technician.
     In terms of the errors made by the attorney himself, first, there
     was a notable discrepancy between the property receipt numbers
     for the two caps. The prosecutor was aware this meant that the
     associated results reflecting the presence of the victim’s blood and
     [the defendant]’s DNA might have related to different pieces of
     physical evidence. Yet, in the face of this information, he never
     sought to verify his working hypothesis that the receipt numbers
     pertained the same baseball cap. He did not even notice this error
     at the preliminary hearing when he had in his possession property
     receipt number 2425291, which clearly stated that it was
     associated with a black baseball cap. Second, in preparation for
     a capital case, the prosecutor did not obtain a criminalistics report
     which would have summarized the evidence connected with the
     matter and revealed that there were two different caps involved.

     As to the court’s suggestion that these items “dovetailed” with the
     errors of other law enforcement personnel who held lead roles in
     the investigation and prosecution, there are two particularly
     noteworthy examples. First, on the night of the shooting, the
     assigned detective interviewed the victim’s companion, Ms.
     Williams, who personally handed him a black baseball cap with a
     bullet hole in it, and explained that it was the hat the victim was
     wearing when he was shot. This crucial piece of information was
     apparently forgotten as the investigation ensued. Second, the
     lead crime scene investigator testified that, when he went to the
     location of the murder, he saw fresh drops of blood under the brim
     of the red cap, when that would have been impossible—as
     persuasively explained by the common pleas court. Additionally,
     the fact that no photographs of the underside of the brim were
     part of the crime scene record appears not to have been viewed
     as problematic by anyone associated with the prosecution. We,
     like the common pleas court, cannot escape the conclusion that

                                     -8-
J-A04005-18
J-A04006-18

      the officer testified to something that he did not actually observe,
      especially in light of his subsequent explanation that the testimony
      was wrong and was based on a mere assumption.

      Although the record, as discussed, supports the common pleas
      court’s ultimate finding that these acts and omissions were not
      made intentionally or with a specific purpose to deprive [the
      defendant] of his rights, the record is likewise consistent with that
      tribunal’s   characterization     that     such    mistakes     were
      “unimaginable.” Although “unimaginable” is not a traditional
      mens rea descriptor, it is, together with all of the circumstances
      on which it was based, strongly suggestive of a reckless disregard
      for consequences and for the very real possibility of harm
      stemming from the lack of thoroughness in preparing for a first-
      degree murder trial.
Id. at 16.

      Our Supreme Court’s decisions in Smith and Johnson establish that

Pennsylvania’s double jeopardy clause bars a retrial when the Commonwealth

engages either in intentional misconduct designed to deny the defendant a

fair trial or reckless misconduct. Importantly, these decisions are silent as to

whether mere negligence by the Commonwealth precludes retrial under

double jeopardy principles. Accordingly, our own decision on the subject of

negligence, Commonwealth v. Kearns, 70 A.3d 881 (Pa. Super. 2013),

continues to remain good law.       Kearns holds that the Commonwealth’s

negligence—even gross negligence—is not a sufficient basis upon which to bar

retrial on double jeopardy grounds. Id. at 886 (in attempted murder case,

prosecutor’s gross negligence in failing to obtain and produce clearly

discoverable material, namely, defendant's post-arrest written statement to




                                      -9-
J-A04005-18
J-A04006-18

police and statement of only eyewitness, was insufficient basis upon which to

bar retrial on double jeopardy ground).

      With this review of the law as backdrop, we turn to the errors committed

by the Commonwealth in this case.         First, at the beginning of trial, the

Commonwealth moved to qualify Agent Sproat, a lead investigator who posed

as a heroin user during the underlying investigation, as an expert in voice

recognition.   N.T., 2/27/17, at 45-57, 61-66.     The trial court denied the

Commonwealth’s motion because it failed to disclose before trial its intent to

qualify Agent Sproat as an expert witness. Id. at 77-78.

      Second, the Commonwealth attempted to introduce a PowerPoint

presentation to the jury that summarized evidence it had produced to

Appellants during pretrial discovery. Appellants objected on the ground that

the Commonwealth had not disclosed the PowerPoint presentation itself before

trial. N.T., 2/28/17, at 74. The trial court ordered the Commonwealth to

provide a copy of the PowerPoint to Appellants before introducing it into

evidence. The Commonwealth did so but altered one of the PowerPoint slides

without first advising Appellants. N.T., 3/1/17, at 179-80. The slide originally

reflected that one Draymond Jones made a drug delivery on April 19, 2015,

but the Commonwealth corrected the slide to reflect that Appellant Cooper-

Reid made the delivery—a claim that was consistent with a report that the

Commonwealth provided Appellants during pretrial discovery. Id. at 179-80.

The trial court permitted the jury to view the corrected slide.


                                     - 10 -
J-A04005-18
J-A04006-18

      Following the grant of a mistrial, and during the hearing on Appellants’

motion to bar retrial on the basis of double jeopardy, Agent Sproat explained

that (1) he, the trial prosecutor, and a police chief corrected the PowerPoint

slide to state that Appellant Cooper-Reid made the drug delivery instead of

Jones, (2) the PowerPoint consisted of information included in reports that

Appellants received during discovery, and (3) the PowerPoint presentation was

a work in progress at the time of trial. The prosecution showed the corrected

PowerPoint slide to the jury instead of the incorrect slide.     Agent Sproat

testified that he did not intentionally change information on the PowerPoint

but simply corrected the mistaken reference to Jones. N.T., 5/5/17, at 3-42.

      Third, after Agent Sproat testified about a controlled purchase of heroin,

Appellants objected that the Commonwealth had not provided them with aerial

photographs of Lock Haven that were part of the PowerPoint presentation.

The photographs were essentially maps of the relevant area where the crimes

allegedly took place. The prosecutor informed the trial court that it had not

provided the photographs before trial because the information was otherwise

available.   Agent Sproat testified that certain maps were contained in his

reports, although the map in question may not have been contained in a

report. Agent Sproat’s reports detailed the route he travelled in various parts

of the investigation.      Accordingly, Agent Sproat explained that the

photographs/maps were in the PowerPoint to clarify to the jury where he was

going. The trial court concluded that the Commonwealth had to disclose the


                                    - 11 -
J-A04005-18
J-A04006-18

photographs/maps under Pa.R.Crim.P 573(B)(1)(f). The trial court confirmed

with counsel for Appellant Cooper-Reid that he received copies of the

photographs/maps through the PowerPoint that the Commonwealth gave him

on the first day of trial. Counsel stated, “We do have copies of the PowerPoint.

And I don’t see any prejudice there.” N.T., 02/28/17, at 80-83.

      Fourth, the Commonwealth destroyed a cell phone that contained text

messages between Agent Sproat and Appellant Rivera. N.T., 3/1/17, at 12.

Agent Sproat testified that in November 2014, he had phone conversations

and text message communications with Rivera concerning heroin purchases.
Id. at 239-45. Rivera objected, claiming the Commonwealth had to provide

the original text messages to him. The prosecutor explained that the text

messages might have been memorialized in investigative reports but that the

original text messages may not be available. Id. at 246.    Agent Sproat

explained that he turned in his prior work phone, which contained the text

messages in question, in order to receive another work phone, but did not

take photographs of text messages with Rivera on the first work phone. Id.

at 248. The Commonwealth then removed the text messages from the first

work phone. Id. at 6-7. When the trial court asked if a phone company could

retrieve   the   deleted   text   messages,   Agent    Sproat    conceded   the

Commonwealth’s actions rendered the first phone permanently unavailable.
Id. at 7-9. He explained that the Commonwealth removed the text messages

because the phone contained confidential information, including information


                                     - 12 -
J-A04005-18
J-A04006-18

from other cases, but that he copied the text messages verbatim in his

investigative reports. Id. at 10-12.       The trial court concluded that the

Commonwealth did not act in bad faith by removing the text messages from

the phone, and that Agent Sproat’s testimony concerning text messages was

permissible under Pa.R.E. 1004.3 Id. at 20.

       During the post-trial evidentiary hearing, Agent Sproat explained that

he did not photograph the text messages on this phone because of security

issues. Agent Sproat added that his work phone did not change often, so he

believed he would continue to have access to his text messages. He did not

turn in his first work phone intending for the text messages to be deleted.

N.T., 5/5/17, at 3-42.

       Fifth,   the   Commonwealth         failed   to   disclose   Appellant   Rivera’s

inculpatory statement before Agent Sproat’s testimony at trial. Agent Sproat

testified that on April 16, 2015, he had a phone conversation with Rivera in

which Rivera agreed to sell heroin on April 19, 2015. N.T., 3/1/17, at 171-

72. On April 19, 2015, Agent Sproat learned that Appellant Cooper-Reid would

make the sale, not Rivera. Id. at 172-79. Agent Sproat wrote a report that

the controlled purchase on April 19, 2015 was arranged on April 16, 2015, but

the report did not mention that the April 16, 2015 conversation was with


____________________________________________


3 Pa.R.E. 1004 provides in relevant part: “An original is not required and other
evidence of the content of a writing, recording, or photograph is admissible if
. . . all the originals are lost or destroyed, and not by the proponent acting in
bad faith.” Pa.R.E. 1004(a).

                                          - 13 -
J-A04005-18
J-A04006-18

Rivera. Id. at 188-200.      The trial court concluded the Commonwealth

committed a discovery violation by not informing Appellants prior to trial that

Agent Sproat’s conversation on April 16, 2015 was with Rivera. Id. at 188-

204.

       During the post-trial evidentiary hearing, Agent Sproat testified that he

could recall the April 16, 2015 conversation without notes because it was a

significant event in the case, and therefore he did not need to memorialize it

in a report. He testified that he did not intentionally fail to mention in his April

19, 2015 report that the conversation was with Rivera.

       The trial court denied Appellants’ motion to bar retrial, reasoning that

“nothing in the evidence presented to us, particularly the testimony of [Agent]

Sproat, would suggest that the Commonwealth intended to keep [any]

information from defense counsel.” Order Denying Motion of Defendants to

Bar Retrial, 5/8/17, at 2. The court continued:

       We find that neither the failure to clarify the contact between
       [Agent] Sproat and Rivera on the 16th nor the belated
       modification of a PowerPoint nor any of the other discovery
       violations amounted to a deliberate and intentional tactic to deny
       [Appellants] a fair trial.    Clearly, [the prosecutor] and his
       witnesses should have made a more diligent effort to
       guarantee defense counsel had the information they believe was
       necessary. On the other hand, the sheer complexity of this case
       and the fact that the task force allowed [Appellants] to allegedly
       engage in nineteen (19) separate sales before making an arrest
       resulted in the accumulation of massive amounts of evidence
       which defense counsel understandably had difficulty assimilating.
       Nonetheless, we are not convinced that any alleged omissions or
       misstatements amounted to deliberate misconduct or a pattern of
       pervasive misconduct [that] would justify the dismissal of the


                                      - 14 -
J-A04005-18
J-A04006-18

      charges against [Appellants]. The appropriate remedy for the
      negligence of the prosecution is simply a new trial.
Id. at 2-3 (emphasis added).

      The trial court presides as factfinder when the defendant moves to bar

retrial on the basis of prosecutorial misconduct, and we cannot disturb findings

that are supported by the record. Graham, 109 A.3d at 736. The bolded

language in the trial court’s order above demonstrates that it found the

Commonwealth’s errors were negligent, not reckless or intentional.          The

record supports this finding. Agent Sproat’s testimony during trial and the

post-trial evidentiary hearing confirms that the alteration of the PowerPoint

slide, deletion of text messages from his first work phone, and his failure to

state in his report that his conversation on April 16, 2015 was with Appellant

Rivera were inadvertent mistakes. Similarly, the Commonwealth’s failure to

disclose its intent to call Agent Sproat as an expert (a failure that did not

prejudice Appellants since the trial court denied Agent Sproat permission to

present expert testimony) or to turn over aerial photographs of Lock Haven

prior to trial were slipshod errors, nothing more.        Under Kearns, the

Commonwealth’s negligence does not provide a sufficient foundation for

barring retrial on the basis of double jeopardy.

      Our Supreme Court has directed us to review this case in light of

Johnson. We see no resemblance between these cases. In Johnson, the

Commonwealth committed “almost unimaginable” overreaching in a murder

prosecution by (1) asserting the patently defective theory that a red baseball

                                     - 15 -
J-A04005-18
J-A04006-18

cap contained both the defendant’s blood and the victim’s sweat and (2)

ignoring evidence that demolished its claim about the red baseball cap (a black

baseball cap worn by the victim that had a bullet hole and only contained the

victim’s blood).    In the present case, the Commonwealth was guilty of a

pattern of minor omissions, but not reckless and systematic overreaching. An

order denying retrial under these circumstances is far too harsh a remedy.

        In short, the Commonwealth’s errors in this case were negligent rather

than reckless or intentional. Thus, Kearns governs this case instead of Smith

or Johnson—and under Kearns, the proper remedy for the Commonwealth’s

negligence was not to bar retrial but to order a new trial.      The trial court

properly denied Appellants’ claim of double jeopardy.

        Order affirmed. Case remanded for further proceedings. Jurisdiction

relinquished.

        Judge Nichols concurs in the result.

        Judge Ransom did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2020




                                      - 16 -